DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to provisional Application No. Application Number EP17192049.9 filed on September 20, 2017. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both ventilation lines and connector.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "100" have both been used to designate “opening”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 159 words.  37 CFR 1.72 requires that the abstract may not exceed 150 words.  Correction is required.  See MPEP § 608.01(b). 
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
 Particularly, the compounds labeled as “PTFE, PFA, FEP, or PEEK” in line 3 of claim 5 and line 3 of claim 15 should be represented by the chemical name.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner is examining this claim as less than 10 micrometers. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beran et al. Beran (US 4815459 A), hereinafter Beran. 
Regarding claim 1, Beran disclose an endo-tracheal for use in an anesthetic procedure, comprising: a catheter tube (endotracheal tube; Fig 1, 24; column 4, line 9) to be inserted into the trachea of a patient (the examiner views this limitation as a function of the catheter tube in which the catheter tube of Beran is capable of being inserted into a trachea of a person), the catheter tube having a tubular wall (wall 34; Figure 9: Column 4, lines 55-60) defining an inner lumen for guiding a gaseous flow (Figure 4 and 5; Column 2 lines 23-31; Column 4 lines 13-30), and - a connection piece (Y-tube 12 and support members 38; Figure 7,8,9; Column 6 lines 1-22)  which defines a chamber (Y-tube 12; Figure 7,8,9; Column 6 lines 1-22) being in fluid connection with the catheter tube and comprising a port (passageway 40; Fig 5; Column 5 line 1-3) for connecting a detection device (Column 5, line 9-39) to the endo-tracheal catheter for detecting at least one substance in the gaseous flow flowing through the catheter tube (Column 5, line 9-39) wherein an insert tube (tubular conduit 32; Figure 3; Column line 1-4) received in the inner lumen of the catheter tube for guiding the gaseous flow through the catheter tube (Figure 5 and 9).
Regarding claim 7, Beran discloses endo-tracheal according to claim 1, wherein the insert tube (tubular conduit 32; Figure 3; Column line 1-4) comprises a proximal end reaching into the chamber (Y-tube 12; Figure 7,8,9; Column 33 lines 1-22) and protruding from an opening of the catheter tube (endotracheal tube; Fig 1, 24; column 4, line 9) at which the catheter tube opens into the chamber of the connection piece (Figure 5; Column 5, line 9-39) (Figure A, Annotated below).

    PNG
    media_image1.png
    451
    338
    media_image1.png
    Greyscale

Figure A: Adapted Figure 5 from Beran
Regarding claim 8, Beran discloses an endo-tracheal according to claim 7, wherein the proximal end (connector 68; Figure 7,8,9; Column 6, lines 12-25) extends, from said opening of the catheter tube (endotracheal tube; Fig 1, 24; column 4, line 9), towards the port (passageway 40; Fig 5; Column 5 line 1-3)  such that the insert tube (tubular conduit 32; Figure 3; Column line 1-4)  opens into the chamber (Y-tube 12; Figure 7,8,9; Column 6 lines 1-22)  at a location in the vicinity of the port.
Regarding claim 9, Beran discloses an endo-tracheal according to claim 7, wherein the insert tube comprises a stop element (restrictor 70; Figure 8, 9; Column 6, lines 17-31) fixed to the proximal end (connector 68; Figure 7,8,9; Column 6, lines 12-25), the stop element being constituted to prevent the proximal end to axially move into the inner lumen of the catheter tube (Figure 8; Column 6, lines 12-25).
Regarding claim 13, Beran discloses an endo-tracheal according to claim 1, wherein a side- stream line (metal tube 42: Figure 5; Column 5, lines 4-8) is connected to the port (passageway 40; Fig 5; Column 5 line 1-3)  for connecting said detection device (Column 5, line 9-39)  to the endo-tracheal catheter (endotracheal tube; Fig 1, 24; column 4, line 9).
Regarding claim 14, Beran discloses an endo-tracheal according to claim 13,  wherein the side-stream line (metal tube 42: Figure 9; Column 5, lines 4-8; Column 6, lines 6-11 and 23-28) reaches into the chamber (Y-tube 12; Figure 7,8,9; Column 33 lines 1-22) and protrudes from a housing wall of the connection piece defining the inner chamber. 
Regarding claim 16,  Beran discloses an endo-tracheal according to claim 1,  a ventilation system(Column 4, Lines 13-22) having ventilator being in fluid connection with the connection piece (Y-tube 12 and support members 38; Figure 7,8,9; Column 33 lines 1-22)  of the endo-tracheal catheter (endotracheal tube; Fig 1, 24; column 4, line 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 4815459 A) in view of Leeflang et al. (US 20150320971 A1)
Regarding claim 2, Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9), having an insert tube (tubular conduit 32; Figure 3; Column line 1-4) .
Beran does not disclose the a coating, and the coating being made from a material different than the tubular wall of the catheter tube.
However, Leeflang teaches a coating (inner liner 20: Figure 1B; Paragraph 0070, 0072 & 0076) that is made from a material different (Paragraph 0072 and 0076) than the tubular wall (outer layer 22; Figure 1B; Paragraph 0072 & 0076) of the catheter tube(apparatus 10; Fig 1A; Paragraph 0065)(Paragraph 0071).
Therefore, Beran and Leeflang are both considered to be analogous to the claimed invention because they are in the same field of endotracheal catheters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran to include a coating (inner liner 20: Figure 1B; Paragraph 0070, 0072 & 0076) to be made from a material different than the tubular wall (outer layer 22; Figure 1B; Paragraph 0072 & 0076)  of the catheter tube (0071)(apparatus 10; Fig 1A; Paragraph 0065)  as taught by Leeflang for the purpose of a surface treatment that may resist air bubbles sticking to the inner surface and having one or more desired properties, e.g., a predetermined lubricity, hydrophilic characteristic, and the like (Paragraph 0069 and 0070). 
Regarding claim 3, Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9), having an insert tube (tubular conduit 32; Figure 3; Column line 1-4).
Beran does not disclose a coating, and the coating is made from a material providing for a reduced adhesion of said substance to be detected by said detection device as compared to the tubular wall of the catheter tube.
 However, Leeflang teaches a coating (inner liner 20, inner surface 21; Figure 1B; Paragraph 0069-0072 & 0076)  that is made from a material providing for a reduced adhesion of said substance to be detected by said detection device as compared to the tubular wall (outer layer 22; Figure 1B; Paragraph 0072 & 0076)   of the catheter tube (apparatus 10; Fig 1A; Paragraph 0065). (Leeflang discloses the coating is made from many different types of glass and composite materials and the catheter tube is made from materials like PFA, FEP, PVDF, PVC and many more thus meeting this limitation; Examiner notes: Leeflang talks about the inner surface 21 may include a coating having one or more desired properties, e.g., a predetermined lubricity, hydrophilic characteristic, and the like. The outer layer 22 may be attached to the inner liner 20, e.g., by laminating, adhering, adhesive bonding, ultrasonic welding, reflowing or other heating).
Therefore, Beran and Leeflang are both considered to be analogous to the claimed invention because they are in the same field of endotracheal catheters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran to include a coating (inner liner 20: Figure 1B; Paragraph 0070, 0072 & 0076) and coating to be made from a material providing for a reduced adhesion of said substance to be detected by said detection device as compared to the tubular wall (outer layer 22; Figure 1B; Paragraph 0072 & 0076)   of the catheter tube (apparatus 10; Fig 1A; Paragraph 0065) from Leeflang for the purpose of resisting air bubbles sticking to the surface or any other desired effect (Paragraph 69 and 0070 lines 9-10).
Regarding claim 4,  Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9), having a tubular wall (wall 34; Figure 9: Column 4, lines 55-60).
Beran does not disclose the tubular wall made out of PVC.
However, Leeflang teaches a tubular wall (outer layer 22; Figure 1B; Paragraph 0072 & 0076)  made out of PVC (paragraph 0072).
Therefore, Beran and Leeflang are both considered to be analogous to the claimed invention because they are in the same field of endotracheal catheters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran to include a tubular wall (outer layer 22; Figure 1B; Paragraph 0072 & 0076)  made out of PVC (paragraph 0072) from Leeflang for the purpose of optimal mechanical, bonding, and other properties and subsequently imparted with desired surface properties (Paragraph 0072 lines 20-23). 
Regarding claim 11, Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9).
Beran does not disclose wherein the coating comprises a thickness of less than 10 micrometer, for example less than 5 micrometer.
However, Leeflang teaches a coating (inner liner 20, inner surface 21; Figure 1B; Paragraph 0069-0072 & 0076)   comprises a thickness of less than 10 micrometer, for example less than 5 micrometer (Paragraph 0075).
Therefore, Beran and Leeflang are both considered to be analogous to the claimed invention because they are in the same field of endotracheal catheters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran to include the coating (inner liner 20: Figure 1B; Paragraph 0070, 0072 & 0076) comprises a thickness of less than 10 micrometer, for example less than 5 micrometer (Paragraph 0075) or Leeflang for the purpose of have desired lubricity upon exposure to an aqueous fluid (Paragraph 0200).
Regarding claim 12, Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9).
Beran does not teach a coating that is formed by co-extrusion together with the tubular of the catheter tube.
However, Leeflang teaches a coating (inner liner 20: Figure 1B; Paragraph 0070, 0072 & 0076) is formed by laminating, adhering, adhesive bonding, ultrasonic welding, reflowing or other heating, and the like (Paragraph 0069) with the tubular wall (outer layer 22; Figure 1B; Paragraph 0072 & 0076) of the catheter tube (apparatus 10; Fig 1A; Paragraph 0065).
Therefore,  Beran and Leeflang are both considered to be analogous to the claimed invention because they are in the same field of endotracheal catheter. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran Smith to include the coating as taught by Leeflang for the purpose of a coating having one or more desired properties, e.g., a predetermined lubricity and/or hydrophilic characteristic (Paragraph 0069).
The limitations "formed by co-extrusion together with the tubular wall of the catheter tube" in claim 12 is examined as a product by process claim. The product disclosed by Leeflang is identical to the claimed product, even though Leeflang is made by a somewhat different process (Paragraph 0069).  There is no evidence to show that the claimed process imparts any patentable distinction between the claimed product and that of the prior art.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.   See also MPEP §2113. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the claimed process because regardless of the process the product would function the same.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 4815459 A) in the view of Vazales (US 20110023888 A1)

Regrading claim 5, Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9), having an insert tube (tubular conduit 32; Figure 3; Column line 1-4).
Beran does not disclose that the insert tube is made from PTFE, PFA, FEP, or PEEK.
However, Vazales discloses that the insert tube (inner shaft 128; Figure 2B; Paragraphs 0167-0170) is made from PEEK (Paragraph 0170).
Therefore, Beran and Vazales are both considered to be analogous to the claimed invention because they are in the same field of catheters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran having the insert tube (inner shaft 128; Figure 2B; Paragraphs 0167-0170) is made from PEEK (Paragraph 0170) as taught by Vazales for the purpose of being flexible and being able to configured to move coaxially (Paragraph 0025).
Regarding claim 6, Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9), having an insert tube (tubular conduit 32; Figure 3; Column line 1-4).
Beran does not disclose that the insert tube has a wall thickness of 0.5 mm or less.
However, Vazales teaches that the insert tube (inner shaft 128; Figure 2B; Paragraphs 0167-0170) has a wall thickness of 0.5 mm or less (Paragraph 0168).
Therefore, Beran and Vazales are both considered to be analogous to the claimed invention because they are in the same field of catheters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran having the insert tube (inner shaft 128; Figure 2B; Paragraphs 0167-0170) having a wall thickness of 0.5 mm or less as taught by Vazales for the purpose introduction of a visualization scope and/or one or more diagnostic or therapeutic catheters or other instruments (Paragraph 0168). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 4815459 A) in view of Weikart US 20150297800 A1).
Regarding claim 10, Beran discloses endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9).
Beran does not disclose a coating, and the coating being made from SiOx.
However, Wiekart teaches a coating (layer 288; Figure 8; Paragraph 0207 and Paragraph 0004), and the coating comprising from SiOx (Paragraph 0207).
Therefore, Beran and Wiekart are both considered to be analogous to the claimed invention because they are in the same field of endotracheal catheters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter of Beran wherein having a coating (layer 288; Figure 8; Paragraph 0207 and Paragraph 0004) that is comprising SiOx as taught by Wiekart for the purpose effective to reduce the ingress of atmospheric gas into the lumen (Paragraph 0207).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 4815459 A)  in view of Ernst et al. (WO 2005067986 A1).
Regarding claim 15, Beran discloses an endo-tracheal (endotracheal tube; Fig 1, 24; column 4, line 9) according to claim 13,  that has a side-stream line (metal tube 42; Figure 9; Column 5, lines 4-8; Column 6, lines 6-11 and 23-28).
Beran does not disclose wherein the side-stream line is at least partially made from PTFE, PFA, FEP, or PEEK.
However, Ernst teaches side-stream line (connecting tube 16: Figure 1; Paragraph 0010) made from PTFE, PFA, FEP, or PEEK (0043).
Therefore, Beran and Ernst are both considered to be analogous to the claimed invention because they are in the same field of connecting tubes. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the endotracheal catheter and side-stream line of Beran wherein the side-stream line (connecting tube 16; Figure 1; Paragraph 0010) made from PTFE, PFA, FEP, or PEEK as taught by Ernst for the purpose of the tube being flexible plastic and chemically resistant (Paragraph 0043). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAAP AHMED ELLABIB/               Examiner, Art Unit 3785                                                                                                                                                                                         

/KENDRA D CARTER/               Supervisory Patent Examiner, Art Unit 3785